:




                             OFFICE     OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                                                       AUSTIN


    QlllLD      0.   Id***
       . ..WD    .-L                                                      ?obruarr   16. lVS9




                                           e               thsraaftet,
                                           -Collsotoraof Taxov of muoh
                                           1 be ontltlsdto roarirethe
                                           e earnadby theiroffloerin
                                           th ths prorl~lonmof the Maxi-
                               mum Ice Billiprorldmd,hater, that In
                               moh oountlerthe marl8tmanountof ieer
                               rhlohmay ba retalnd br much otfioer,ln-
                               8lUbiU~all lsoe*sraw, &all ti four
                               ThourandDollarm(#C,OOO),prorldrdmoh
                               offlowlarn8 raifloientiaer to pay this
                               amolmt.

                                        'seotlon8. Saoh Assesror-Colleotor
                               0f     taer eating ram in 0xoem3 or Four Thouland
un.

      Dollarm       y300)&all B&o alrporttlozl
                %
      o f r uo hl   .~)
                      ln
                       a loordmoo rith thr
      prorlslonr of the Mnlmm PO* Bill. All
      Aaaormorm-Oolleotorr in oountlw honby
      lfro0t.dIhallk lntit1 to   .adrput1.r
      a nd l~rlstant~In the nnnu luth o r lr d
      In the Hukrn Too Bill."
          Art.1010
                 SVOl-1     supra,
                               by Itr tona rmldem
that In all rount1.rha&    population of not P.a# than
lS,SSO uldno t8o r thul
                   a    M & 4 0l
                               ,o o o r dIng
                                          to th erort
no o ntlrdlablr Podoralowwm ana woh arallablo?o&
mal oomua thondtu, the ammomoor-oollootor     of tuna
in moh oountlorml robin . rxlmum of #4,000.00If
the off100larm wfflolontioos to paP that amount.
The populationof Loo Oounty1s lS,bVO,thus falling
rithlatho tuma of thlr artlola. Lao Countylr the
mly.otity In the 8tdo rhloh,aooorblngto the la&
~cI;,'~Ima . population rithlnthe lImlt#~oolflab In
       .
         8ootIonW, Art1010S'of the IRateOonrtitutlon
provide, in put, w iollornr
         wl. kgIrlaturo&all not, exooptls
    OthorriW pIW%dOd in thI# OOn~tIttItlOn,
    paw any looalor #poolallawa,luthorlrlag
    ....ragti&Ingthr affalrrot oouatlea,oltlem,
    towus,wardaor rohooldla$.rIot8;....and  la
    all otherO~IOIwhew a ganorallaw oan be
    made lpplloablo,no load or #peolnllaw rhall
    be maotod; prorldad, that aothlngherel~
    oontalnd #hallba oomtruod to prohlbltthe
    kglrlaturofrompawing I aold lam for the
    prownation or 8~. aa.3filh or this Stat0
    In oortalnloo~lItIor.w
                             r/
         In the oaao,Orar vn. Taylor 887 U. 8. 61, the
Suprue Courtof the WaltadSt&o6 de&d     a looal1~ as:
           Vho phraro Qooal law'mema prImwily,
      at lead, a law 'Infaot If not in forp,Is
      bIr*otodonly to a .p*oifio#pot.*
         The ran, ,fXty of Fort Worth~a. Bobbltt,56
SW (2nd)470, holamamongotherthings,that:
            *An aot lpplloabloto ootitleaharlng
non. 1. F. Klopa,Fobmary 16. 19SV.hilo S


       l population of irom 85,190to 28,wx)ww
       lr wlw  and 8poola1,*Itlagifixaon 78.
       Ru8011,54 Ohio 8tata490. Own OonntfOom-
       ml~8108or~v*. @u&r,      iS9 td. 575. and
       that an sot lathorlslng bondsby lltIo#har-
       lng ktwwa 106,000ad llO,OOOInhabltutm
       by 1980 leumnmking l  pplloablooal# to one
       llt7 ho14 looallaw within oonmtltutloaal
       proo+is1oa.= Oonatltutlor,ArttoleS, 8&tIon
       89.
              SW    ww,  kur Qo u nty VI.T y nn,   lt ll,91
‘U   (&IA)   867,   hold@in lr fwt, that:

            Wourtr In dotumlnlngwhothu lmw 18
       pnbllo,@noral, lpoolalor looalwill look
       to Itm mbrtuteo aad preotlod opentlom
       ratherthan to lt8 title form,phnwo&ogr
       dnoo othqrwl#oprohibition ad fun4mitd
       laf agalnmt*poolalloglelatlon rouldk
       mgatory. The ~1slaturo Day olas8lfy
       oouutls~on baalaof popul~tlollfor pImpoH
       or'tlxlngoomponmtlonor countyanb preolnot
       ofiloerrbut olaanlfloatlonmat k kaod
       on real dl8tlnotlonand met not be arbltrar-
       Ily dorlmd to glrewhat in, in mbstmos, l
       loealor spoolallaw the form of gonenl law.
       Aota reducingnalarlaaor orfloum ln ooun-
       ties of L90.000ud lama than 310,000populatlm
       held Pnbeasonableand ubltruy in lta olurl-
       flo~tloaand void as l rmolal law..
          We ballevathat whetherthe mot in quotiloaI#
to k regardedas lpeolaland whetherlta operationla
unliormthroughoutthe Btatabpendr upon whetherpopula-
tlon &ford8 l fair ba#lafor the llaamlfloatlon of noun-
tlem with reforenosto uttua to whloh It rolatr8and
whatherthe resultit looapllmhoala In h o t l real
ll8r8lfloatlon upon that bamlmand not a domlgnatlonof
l minglooount$to whlohalone It shallapplyundu the
&so oi luoh.ilas~lfloatloa.   Tha law ln quwtlon we
w drawnt&t lt lm generallx ion but only lppllodat
tlu tlm it wept intoll'fbot to-Em Oountyand probably
ooul4nuu applyto enothoroouat;l.k thinkthat a
    IIon. 1. F. flepr, Pobruuy 16, 1959, Page 4


    oouatylan ba AaslgnateAby Aworlptlon ju st l &for-
    tlrelyls It oan b. Mud a&d that the appllcatlonof
    thlm act I# 10 lmflaxlbly
                            fixedas to prbtentit lvu
:   be& lppllombleto other eouxtls8.
                                                    d
              Artlclm SBBS prorldem ln pmaral, that lotm-
    tlos loutalnlng85,000 or 108a kabltanta that the few
    to ba mtnlned by the tax l~s~s~or-oollootor,tax lsmomm-
    or or tax lollwtor lhall k &3,400.00lxooptlm other-
    wlw proridod in thl8 aot.

              Iu ilew of the foregolugauthorltlos,you ub
    rospootfallyldr lwdthnt lt Ia the oplelon of thlm Do-
    putrent that Artlola SVOl-1 lo . qoo1.1 la a114,thwe-
    for., la 8noomtltutlom1 and told and that the ls~o~mr-
    rolleotorof tnxw for Lee      ty mmld not be olltltl~b
    to ntaln . mnxlmw Oc            .a hi‘ fe.8 of otiloo
    for the y&r of 1958 but that the uount of few to be
    rotslnedby muoh oiffwr wouldbe gwernod by the gonon
    fee law~ofthlr Stats.
             Tru*tlngthnt the   fomgolng luawerm your ln-
    qulry.wm romaln


                                  KrmRmT ORRKRN.OI TKxA8
                                  FY
                                            Mel1    Wllllma
                                                   Amimtaat
    AT:AT
    APPm7xD:     .